Title: To George Washington from Edward Giles, 31 January 1783
From: Giles, Edward
To: Washington, George


                        
                            Sir,
                            Annapolis January 31st 1783
                        
                        I have the honor to inclose an open Letter from the Governor and Council of this State to his Excy Admiral
                            Digby. Should that object meet with your Concurrance I shall consider myself highly obliged if your Excellency could write
                            to the Admiral on this Subject, and use your Influence to obtain the Passport and Permission as soon as possible. With
                            your Letter please to have that of the Governor and Council transmitted. I hope the Admirals not being furnished with the
                            name and tonnage of the Vessel and number of hands will not impede the Business. It is impossible to give him this
                            Information accurately as the Vessell is yet to be obtained. Thus far however he may be assured, she will be chosen for
                            her good Cabbin Accomadations and her hands will not exceed eight. I am sensible that was Admiral Digby (tho’ an Enemy)
                            acquainted with my Situation, he would blush to throw any obstructions in my Way. Your Excellency’s Veneration for
                            humanity fills me with undoubting hopes that you will leave no means unessayed to accomplish this interesting Business. It
                            is the opinion of my Physicians, that the month of March and April in this Climate might so confirm my Disorder as to make
                            it an  for Life. My Fate hangs on every passing hour, a small Delay may prove fatal to my
                            Existence. Excuse the Anxiety of an Invalid, and believe Me to be with Sentiments of real Regard, Your Excellency’s
                            Obedient Servant
                        
                            Edward Giles
                        
                    